DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first switch" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 and claim 1, of which claim 4 is dependent on, fails to introduce a first switch, therefore it is unclear what “the first switch” is referring to. For examination purposes, examiner has interpreted “the first switch” as “a first switch”.
By virtue of their dependency on claim 4, claims 5 & 6 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyama (US 10,283,303 B2) in view of Hashimoto (US 6,169,393 B1).
	Regarding claim 1, Ariyama discloses, in Figure 4 & 5, a semiconductor device comprising:
	a trimming circuit (1) including a first fuse and a second fuse connected in series (F1 & F2); and
	a determination circuit configured to determine whether a connection state or disconnect state of the first fuse and the second fuse are abnormal or not based upon signals derived from an output signal of the trimming circuit (Col. 6, Lines 29-45, “When the fuse F1 is cut, the logic value becomes “0” because the potential of the output terminal N1 becomes “VSS” level. Accordingly, the output N5 becomes “1” when the output N4 of the detection circuit 4 is “1” indicating the detection state, and the output N5 becomes “0” when the output N4 of the detection circuit 4 is “0” indicating the non-detection state. On the other hand, when the fuse F2 is cut, the logic value becomes “1” because the potential of the output terminal N1 becomes “VDD” level”).
	But fails to disclose wherein the semiconductor device comprises:
	a current source circuit which is connected between a first power supply terminal supplying a first power source and a second power supply terminal supplying a second power source, and which is configured to supply current to the trimming circuit.
	However, Hashimoto discloses, in Figure 2, wherein the semiconductor device comprises:
	a current source circuit (R21 & R22) which is connected between a first power supply terminal (T11) supplying a first power source (Col. 7, Lines 1-2, “terminal T11 is connected to the high potential power supply Vcc”) and a second power supply terminal (T12) supplying a second power source (Col. 7, Lines 4-5, “terminal T12 is connected to a low potential power supply”), and which is configured to supply current to the trimming circuit (Col. 6 & 7, Lines 64-67 & 1-5, “The trimming circuit 31 includes…six fuse circuits 12-14 and 32-34. The first to third fuse circuits 12-14 are connected to…terminal T11. The fourth to sixth fuse circuits 32-34 are connected to…terminal T12.”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the current source circuit of Hashimoto in the semiconductor device of Ariyama, to achieve the benefit of controlling the current from the terminals so that a fuse is provided with a predetermined breakage current during the actual fuse breakage and a current limiting element impedes the breakage current during the hypothetical fuse breakage (Hashimoto, Col. 2, Lines 6-11)
Allowable Subject Matter
Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896